OFFICE   OF THE ATTORNEY GENERAL          OF TEXAS

                         AUSTIN




HonorableCharles A. Theobol4
COkmT Attorae~
Qalrestoncounty
Oalve4torl,
          Texar
Dear Sir:
                                                           rolentioor-
                                                            the seventh




                                               +3oapeteat brief   8ub
                                        n.      Turther we boliete
                                               letter am aorreet.

                                  a8 to whether a bwber,
                                   that the rcrenth or’
                                  ght to be abrecveb a@
                                  p refrains      frea   bud-
                               fer rel5&xu           peanon8,
                                         Thlr     partlaular            .
                           8 u member ar I wllgLoos
                       ae Seventh Buy Adrentlstr  and
                       the tenet8 or his religion, their
                      mindown on Friday an4 ~antlnuss



         Artlole 28S, Peaal Go&e of Texam, entitled Working
en Sunday,* resde as follows:
         *Any parron who ehall llrbor, OF oolapel,tome
    or oblige his employer, workmen, or apprentloeeto
Honorable Qlsrlee R. Theobold, Page 2


      labor on Sunday, or any pereon who ehall hunt
      of anr kind whatsoever on Sunday within one-haf-
                                                     f
      mile of any church, school house, or prlvate reel-
      dcnoe, ehell be fined not lese than ten nor more
      than fifty dollara."
          The oouTte of.Texae have held that the vocation o?
barbering Is suoh labor ae to oome under the provlelon8of the
preoedingarticle. See Ex Part. I[enne4y,42 Tex. Cr. Rep. 148~
68 R.W. 129.
          Both the Constitutionof the United Btatee and Texae
include provision8 proteotlng the lndlvldualin regard to hle
thought an& actlone toward hle God. In line with the Aaerioaa
lboa of religious toleranoe and freedom of thought, the Le&lela-
ture of the State of Texas InJeoted lnto our law the following
exception8to Artlole 283, eupra:
           .      nor to my perrone who coaeoientioueti
      belier; ;h& the eetenth or any other da7 of the week
      ought to be obearved ne the Sabbath, and who lotuallr
      refrain8 from bualneee and labor on that 44 for rell-
      gloue reae0ne.M Artlole 284, Penal Bode of Texae.
            You do no tltate,althou@ you laply,thatthe barbor in
queetlon   aotuallr obeenee another da7 than Sunday a8 hie Babbath.
Maor lt ie neoeeeary In arrlvlng at a proper anerer to determine
thle ?aot,re   rtll aeeume that the barberbonecl,entlooely believer
th&t the eerenth day of the reek ought to be observed a8 the
Sabbath,'and he oaetuallj rePnlnr     from bueiaeee ana labor on
that day for rellgloue reae0ns.6
          Basa&iui the above aeeumptlonof ?net,we would anewer
your queetlon in the afflrmatlve. In aoaoluelonwe lhoul6 like
to quote irom your letter as we bellere your anewec la clear and
eorreet    .
               a  further, that it elmpl~ reeolvee lteel?
      Into a'q;eltton of fact ae to whether he actually
      cloees hle barber ehop at rundown Friday and keeps
      it cloesd until sundown Saturday, whloh would require
      the ratohiul eye o? ~offloereto Qeteralne the faote
      a8 to hle oloeing and opening hle ehop, and a8 to hle
      coneolentlouebelle?, of oouree, that lo between
      hlaaeli and hle God.'
;;
,!                                                                 237

     Honorable   Charles R. Theobold, Page 3


               ?rurtln,gthat the foregoing fully anmwce your ln-
     qulry, we me
I
I




                    $.pPEOVEDm 12, lg41